Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 29, 2019

                                       No. 04-18-00505-CR

                                     Richard Alcorta GARZA,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B15467
                           Honorable Rex Emerson, Judge Presiding


                                          ORDER
        The State’s brief was originally due to be filed on December 12, 2018. On December 12,
2018, the State filed its first motion for extension of time, requesting an additional 45 days to file
the brief. We granted the motion and ordered the brief filed on or before January 28, 2019. On
January 25, 2018, the State filed its second motion for extension of time, requesting an additional
30 days to file the brief. The motion is granted. The brief is due no later than February 27,
2019. Further requests for extension of time will not be granted absent extraordinary
circumstances.


                                                       _________________________________
                                                       Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2019.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court